United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANGEMENT, Boise, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-656
Issued: September 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2007 appellant filed a timely appeal from an October 31, 2007 merit
decision of the Office of Workers’ Compensation Programs which denied his claim for an
occupational disease and a nonmerit decision dated December 5, 2007 which denied his request
for reconsideration of the merits of his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim as to both decisions.
ISSUES
The issues are: (1) whether appellant has established that he sustained a respiratory
condition as a result of dust exposure in the performance of duty; and (2) whether the Office
abused its discretion in denying merit review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
Appellant, a chief ranger, filed an occupational disease claim on September 5, 2007,
alleging that he suffered a persistent sore throat and cough following a multiday assignment in
Northwest Nevada at the Burning Man Event. The event lasted from August 27 to

September 3, 2007. He asserted that high winds created dust storms which blew fine, powdery
playa dust, exposure to which caused his symptoms.
By letter dated September 20, 2007, the Office notified appellant what information was
required to substantiate his claim. The letter requested a diagnosis and a listing of specific
employment factors alleged to have caused the condition and stated that the medical evidence
currently of record did not support a finding that appellant’s condition was causally connected to
any factor of employment. The letter also contained seven specific questions designed to elicit
further medical information from appellant. The questions included a request for a
comprehensive medical report from appellant’s physician and a statement that appellant was
responsible for providing the information necessary to support his claim. On the same date, the
Office requested that the employing establishment provide information on the nature and risks of
employment-related exposure to airborne irritants.
Appellant responded in an undated letter received by the Office on October 2, 2007. He
answered the seven questions posed by the claims examiner but provided no medical reports and
instead included a telephone number for his physician.
By decision dated October 31, 2007, the Office denied appellant’s claim finding that the
claimed events occurred but noting that the Office had received no medical diagnosis to connect
the medical condition to his employment.
Appellant requested reconsideration and, by letter dated November 14, 2007, provided a
September 7, 2007 progress note of Terry Robbins, M.D., affiliated with St. Luke’s Family
Health. In the progress note, Dr. Robbins noted a history of coughing for the 10 days prior,
reported that appellant had “inhaled a lot of dust” and that “sore throat and cough developed
shortly after.” On examination, he noted that the lungs were clear and that there was mild nasal
congestion. Dr. Robbins diagnosed a cough and noted a “possible URI vs. dust exposure.” He
noted a follow-up “prn [as needed].”
By decision dated December 5, 2007, the Office denied appellant’s request for a merit
review.
LEGAL PRECEDENT -- ISSUE 1
The Board’s jurisdiction is limited to reviewing the evidence and arguments that were
before the Office at the time of its final decision.1 The Board has no jurisdiction to review
evidence that was not before the Office at the time of its final decision.2 It is within this
framework that this appeal must be decided.3
1

Lloyd E. Griffin, Jr., 46 ECAB 979 (1995).

2

Ricky Greenwood, 57 ECAB 441 (2006).

3

The case record currently contains a medical report by Dr. Robbins dated December 18, 2007. However, this
report was not before the Office at the time of the October 31, 2007 decision denying the claim or the December 5,
2007 decision denying a merit review. For this reason, the report cannot be considered by the Board in its review of
the Office decisions on appeal.

2

An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim.4 Appellant’s burden includes
the submission of a detailed description of the employment factors or conditions which he
believes caused or adversely affected the condition or conditions for which compensation is
claimed.5 An employee who claims an injury in the performance of duty must submit sufficient
evidence to establish that he or she experienced a specific event, incident or exposure occurring
at the time, place and in the manner alleged. The claimant must also establish that such event or
exposure caused an “injury” as defined by the Act and its regulations.6 Office regulations define
the term “occupational disease or illness” as a condition produced by the work environment over
a period longer than a single workday or shift.7 Office regulations define a traumatic injury as a
condition of the body caused by a specific event or incident, or series of events or incidents,
within a single workday or shift. Such condition must be caused by external force, including
stress or strain, which is identifiable as to time and place of occurrence and member of function
of the body affected.8
Neither the fact that the condition became apparent during a period of employment, nor
the belief of appellant that the condition was caused or aggravated by employment conditions, is
sufficient to establish causal relationship.9 Causal relation is a medical question which can only
be resolved by the submission of medical opinion evidence.10 A compensation award may not be
based upon speculation, surmise or conjecture; or stated differently, the award must be based
upon evidence and where an inference, deduction, or conclusion is drawn, there must be
evidence to support the inference, deduction or conclusion. The evidence required, however, is
only that necessary to convince the adjudicator that the conclusion drawn is rational, sound and
logical. It is not necessary that the evidence be so conclusive as to suggest causal connection
beyond all possible doubt in the mind of a medical scientist.11 An opinion that a condition is
causally related to an employment injury because the employee was asymptomatic before the
injury but symptomatic after it is insufficient, without supporting rationale, to establish causal
relationship.12 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported

4

Mark A. Cacchione, 46 ECAB 148 (1994).

5

Anne Livermore, 46 ECAB 425 (1995); Elizabeth Pinero, 46 ECAB 123 (1994).

6

O. Paul Gregg, 46 ECAB 624 (1995).

7

Patricia E. Cummings, 53 ECAB 623 (2002).

8

David Apgar, 57 ECAB 137 (2005).

9

Judith A. Peot, 46 ECAB 1036 (1995).

10

Ronald M. Cokes, 46 ECAB 967 (1995).

11

Ronald L. Wilson, 43 ECAB 271 (1991).

12

John F. Glynn, 53 ECAB 562 (2002).

3

by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.13
ANALYSIS -- ISSUE 1
It is not disputed that appellant attended the Burning Man Event in the course of his
duties as a chief ranger and that he was exposed to dust. At the time of the denial of the claim,
November 1, 2007, appellant had not submitted any medical evidence of any description. The
Office had informed the claimant what additional evidence was necessary and requested that he
provide it in a letter dated September 20, 2007. The Office correctly accepted that the incident
occurred but also found, correctly, that claimant had not submitted medical evidence sufficient to
establish any injury, diagnosis or causal connection.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a), Office
regulations provide that the application for reconsideration, including all supporting documents,
must set forth arguments and contain evidence that either: (1) shows that the Office erroneously
applied or interpreted a specific point of law; (2) advances a relevant legal argument not
previously considered by the Office; or (3) constitutes relevant, pertinent new evidence not
previously considered by the Office.14 Where such evidence or contentions have not been
presented, it is a matter of discretion on the part of the Office whether to reopen a case for further
consideration.15 The Board has held that submission of evidence which does not address the
particular issue involved in the case does not constitute a basis for reopening the claim.16
ANALYSIS -- ISSUE 2
When the Office decided appellant’s request for merit review, the record contained only
the factual evidence establishing that he was exposed to dust while in the course of his duties and
the September 7, 2007 medical note of Dr. Robbins. That note did not contain a clear diagnosis
because it identified either an upper respiratory infection or irritation by dust exposure as a cause
of appellant’s condition. The note did not offer a rationalized opinion on whether appellant’s
condition was caused by any factor related to his employment. For these reasons, the
September 7, 2007 note was not relevant to the medical issues raised in appellant’s case.
Appellant did not meet any of the three criteria for gaining a reconsideration of the merits
of his claim. The Office properly denied the request for reconsideration.

13

Id.

14

Richard Yadron, 57 ECAB 207 (2005).

15

D’Wayne Avila, 57 ECAB 642 (2006).

16

Andrew Kravic, 57 ECAB 526 (2006).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an employment-related occupational disease or that he was entitled to merit review.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 5 and October 31, 2007 are affirmed.
Issued: September 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

